                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

       Plaintiff,

vs.                                                                              No. CR 16-1613 JB

ANTHONY RAY BACA, a.k.a. “Pup”;
CHRISTOPHER GARCIA; MANUEL
JACOB ARMIJO, a.k.a. “Big Jake”;
FREDERICO MUNOZ, a.k.a. “Playboy”;
SERGIO LOYA RODRIGUEZ, a.k.a
“Churro”; MANUEL BENITO, a.k.a.
“Panther”; VINCENT GARDUÑO, a.k.a.
“Fatal”; MANDEL LON PARKER, a.k.a.
“Chuco”; DANIEL ARCHULETA, a.k.a.
“Smurf”; DANIEL SANCHEZ, a.k.a.
“Dan Dan”; ANTHONY A. CORDOVA,
a.k.a. “Antone”; and ARTURO
ARNULFO GARCIA, a.k.a. “Shotgun,”

       Defendants.

                          MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on Defendant Anthony Cordova’s request that

the Court permit Benji Montaño, one of Mario Montoya’s former cellmates,1 to testify in

Cordova’s case-in-chief. See, e.g., Draft Transcript of Trial Day 8 at 203:1-8 (taken July 18,

2018)(Morrissey)(“Tr.”).2 The issue arose at trial on July 18, 2018. See, e.g., Tr. at 203:1-8



       1
        Montoya provides the key testimony incriminating Cordova in the murder of Shane Dix,
with which Cordova is charged. See Superseding Indictment at 54, filed March 9, 2017
(Doc. 372)(“Indictment”).
       2
        The Court’s citations to the transcript of the hearing refer to the court reporter’s original,
unedited version. Any final transcript may contain slightly different page and/or line numbers.
(Morrissey). The primary issue is whether Montaño can testify although his invocation of his right

against self-incrimination3 may prevent Plaintiff United States of America from effectively cross-

examining him. Cordova will ask Montaño to testify that Montoya told him, when they were

cellmates, about killing Shane Dix on Defendant Christopher Garcia’s behalf. See Tr. at 203:1-8

(Morrissey). Montaño’s testimony outside the jury’s presence indicated that he would invoke his

right against self-incrimination whether he is a member of the Syndicato de Nuevo Mexico

(“SNM”).4 See Tr. at 208:20-211:9 (Armijo, Montaño, Abrams, Court). The United States’

proposed cross-examination focused on Montaño’s membership in the SNM. See Tr. at 208:20-

211:9 (Armijo, Montaño, Abrams, Court). The Court initially indicated that it would rule that

Montaño’s invocation of his right against self-incrimination forecloses the United States from

effectively cross-examining Montaño, so admitting Montaño’s direct examination would be

inappropriate. See Tr. at 213:23-214:11 (Court). The Court stated, nevertheless, that it would

consider Cordova’s request and later orally changed its ruling to allow the testimony. See Tr. at

214:4-5 (Court); id. at 275:19-279:6 (Court); id. at 279:11-280:6 (Court). The Court will permit

Montaño to testify.

       Precedent from the United States Court of Appeals for the Tenth Circuit permits the United

States to call a witness like Montaño even if such a witness invokes his or her right against self-

incrimination during cross examination. The United States can call witnesses who invoke their

right against self-incrimination as to collateral matters:

       [A]s the cases indicate, not every invocation of the Fifth Amendment [to the


       3
         Montoya invoked his right under the Fifth Amendment to the Constitution of the United
States of America. See Tr. at 208:20-211:9 (Armijo, Montaño, Abrams, Court).
       4
        The SNM is a prison gang formed in the early 1980s at the Penitentiary of New Mexico
(“PNM”) after a violent prison riot at PNM during which inmates seriously assaulted and raped
twelve correctional officers after taking them hostage. See Indictment ¶ 3, at 2.


                                                     -2-
       Constitution of the United States] privilege by a witness results in a denial of the
       defendant’s Sixth Amendment [to the Constitution of the United States] right of
       confrontation requiring that the witness’s testimony be stricken. In determining
       whether the testimony of a witness who successfully invokes the Fifth Amendment
       privilege during cross-examination may be used against the defendant, courts have
       drawn the line between cases in which the defendant is precluded from inquiring
       into collateral matters bearing only on the credibility of the witness and those cases
       in which the defendant is precluded from inquiring into matters about which the
       witness testified on direct examination.

United States v. Nunez, 668 F.2d 1116, 1122 (10th Cir. 1981). In United States v. Nunez, the

Tenth Circuit deemed particularly important that a prosecution witness’ refusal to answer the

defendant’s question did not prevent the defendant from presenting to the jury other evidence that

answered that question:

       [D]efense counsel, on recross-examination, asked Schmidt to explain why he had
       purchased the counterfeit money and how the money would help him on the
       pending state drug charge. Schmidt again refused to answer the question and the
       district court, after receiving a brief comment from Schmidt’s counsel, determined
       that the privilege was properly invoked and refused to order Schmidt to answer the
       question.

        ....

              . . . More importantly, defense counsel was able to obtain through the
       testimony of Special Agent Haven the impeaching evidence concerning Schmidt’s
       motive behind his purchase of the counterfeit money from defendant.

United States v. Nunez, 668 F.2d at 1122-23.

       United States v. Nunez suggests that the United States’ inability to question Montaño

regarding his SNM membership does not prevent Cordova from calling Montaño as a witness. It

is difficult to believe that the United States’ right to cross examine the defendant’s witnesses is

more robust than a defendant’s right to cross examine the United States’ witnesses. The Sixth

Amendment safeguards the accused’s -- and not the United States’ -- right “to be confronted with

the witnesses against him.” U.S. Const. amend. VI. Montaño’s SNM membership goes to

Montaño’s credibility, but it is otherwise outside the scope of Cordova’s direct examination.



                                                   -3-
Additionally, the United States can likely use other evidence to show that Montaño is an SNM

member. If necessary, the Court can use the rule of completeness in conjunction with rule 611 of

the Federal Rules of Evidence to permit the United States to put on that evidence during Cordova’s

case.5 See Fed. R. Evid. 106 (“If a party introduces all or part of a writing or recorded statement,

an adverse party may require the introduction, at that time, of any other part -- or any other writing

or recorded statement -- that in fairness ought to be considered at the same time.”); Fed. R. Evid.

611 (instructing courts to “exercise reasonable control over the mode and order of examining

witnesses and presenting evidence”). Consequently, the United States can effectively contest

Montaño’s testimony even if Montaño invokes his right against self-incrimination regarding his

SNM membership, so Cordova may call Montaño as a witness. The Court will grant Cordova’s

request.

       IT IS ORDERED that Defendant Anthony Cordova’s request to call Benji Montaño as a

witness is granted.




                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE




       5
        One imagines that Cordova would be willing to stipulate that Montaño is an SNM member
if doing so would permit him to call Montaño as a witness. If the United States is unwilling to
accept such a stipulation, it is difficult to see how it can complain about its inability to put that
information before the jury.


                                                    -4-
Counsel:

Fred Federici
  Attorney for the United States
   Acting Under Authority Conferred by 28 U.S.C. § 515
Albuquerque, New Mexico

--and--

Maria Ysabel Armijo
Randy M. Castellano
Matthew M. Beck
 Assistant United States Attorneys
United States Attorney’s Office
Las Cruces, New Mexico

          Attorneys for the Plaintiff

Theresa M. Duncan
Duncan Earnest, LLC
Albuquerque, New Mexico

--and--

Marc M. Lowry
Rothstein Donatelli, LLP
Albuquerque, New Mexico

          Attorneys for Defendant Anthony Ray Baca

Christopher W. Adams
The Law Office of Christopher W. Adams, P.C.
Charleston, South Carolina

--and--

Amy Sirignano
Law Office of Amy Sirignano, P.C.
Albuquerque, New Mexico

          Attorneys for Defendant Christopher Garcia




                                                  -5-
Todd Bruce Hotchkiss
Todd B. Hotchkiss, Attorney at Law, LLC
Albuquerque, New Mexico

          Attorney for Defendant Manuel Jacob Armijo

Louis E. Lopez, Jr.
Louis Lopez Law
El Paso, Texas

          Attorney for Defendant Frederico Munoz

Donald F. Kochersberger, III
Business Law Southwest, LLC
Albuquerque, New Mexico

--and--

Pamela Sullivan
Law Office of Pamela Sullivan
Albuquerque, New Mexico

          Attorneys for Defendant Sergio Loya Rodriguez

Susan Burgess-Farrell
Barrett G. Porter
Burgess & Porter Law, LLC
Albuquerque, New Mexico

          Attorneys for Defendant Manuel Benito

Diego R. Esquibel
The Barnett Law Firm
Albuquerque, New Mexico

--and--

R. Scott Reisch
Reisch Law Firm, LLC
Denver, Colorado

          Attorneys for Defendant Vincent Garduño




                                                    -6-
Marc Grano
Grano Law Offices
Las Vegas, New Mexico

          Attorney for Defendant Mandel Lon Parker

James Baiamonte
Law Office of James P. Baiamonte Esq.
Albuquerque, New Mexico

--and--

Ahmad Assed
Ahmad Assed & Associates
Albuquerque, New Mexico

          Attorneys for Defendant Daniel Archuleta

Lauren Noriega
The Noriega Law Firm
Los Angeles, California

--and--

Amy E. Jacks
Law Office of Amy E. Jacks
Los Angeles, California

          Attorneys for Defendant Daniel Sanchez

Marcia A. Morrissey
Law Office of Marcia A. Morrissey
Santa Monica, California

--and--

Gregory M. Acton
Acton Law Firm P.C.
Albuquerque, New Mexico

          Attorneys for Defendant Anthony A. Cordova

Scott Moran Davidson
The Law Office of Scott M. Davidson
Albuquerque, New Mexico




                                                     -7-
--and--

Billy R. Blackburn
Billy R. Blackburn Law Office
Albuquerque, New Mexico

--and--

Laura E. Udall
Cooper & Udall, PC
Tucson, Arizona

          Attorneys for Defendant Arturo Arnulfo Garcia




                                                  -8-
